737 N.W.2d 757 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Tyjuan Jose ROLAND, Defendant-Appellant.
Docket No. 133707. COA No. 271058.
Supreme Court of Michigan.
September 12, 2007.
On order of the Court, the application for leave to appeal the March 1, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the order of the Court of Appeals, we VACATE the sentence of the Wayne Circuit Court, and we REMAND this case to the trial court for resentencing. The trial court improperly imposed the defendant's sentence for felon in possession of a firearm, MCL 750.224f, consecutively to his sentences for carrying a concealed weapon, MCL 750.227, and possession of a firearm during the commission of a felony, MCL 750.227b. On remand, the trial court shall impose the felony-firearm sentence to be served consecutively only to the sentence for felon in possession of a firearm and shall order concurrent sentences for the defendant's convictions of carrying a concealed weapon and felon in possession of a firearm. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.